                                                                  1
                                                                  2
                                                                  3
                                                                  4
                                                                  5
                                                                  6
                                                                  7
                                                                  8
                                                                  9                                 UNITED STATES DISTRICT COURT
                                                                 10                                          DISTRICT OF NEVADA
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11
                                                                 12   UNITED STATES OF AMERICA,                                    3:73-CV-00125-MMD-WGC
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13                  Plaintiff,                                    In Equity No. C-125
                ALLISON MacKENZIE, LTD.




                                                                 14   WALKER RIVER PAIUTE TRIBE,                                   NOTICE OF FILING OF REPORT
                                                                                                                                   AND PETITION FOR APPROVAL OF
                                                                 15                  Plaintiff-Intervenor,                         BUDGET, APPROVAL OF RATE
                                                                                                                                   OF ASSESSMENT AND SPECIAL
                                                                 16                                                                ASSESSMENT FOR THE YEAR
                                                                             vs.                                                   JULY 1, 2019 THROUGH JUNE 30,
                                                                 17                                                                2020, AND FOR APPROVAL OF THE
                                                                      WALKER RIVER IRRIGATION DISTRICT,                            AUDIT REPORT FOR THE YEAR
                                                                 18   a corporation, et al.,                                       ENDED JUNE 30, 2018
                                                                 19               Defendants.
                                                                      _______________________________________/
                                                                 20
                                                                 21   TO:    ALL INTERESTED PERSONS
                                                                 22          YOU ARE HEREBY NOTIFIED that on the 19th day of April, 2019, there was filed in the
                                                                 23   Office of the Clerk of the above-entitled Court, a Petition for an Order requesting the following:
                                                                 24          1.      Approving the budget and assessments established by the UNITED STATES
                                                                 25                  BOARD OF WATER COMMISSIONERS on the 15th day of March, 2019;
                                                                 26          2.      Decreasing the assessment to Three Dollars and Sixty Cents ($3.60) per acre to
                                                                 27                  replenish the fund established to pay the expenses and costs of the UNITED STATES
                                                                 28




                                                                                                                        -1-
                                                                  1                     BOARD OF WATER COMMISSIONERS and establishing a Special Assessment of
                                                                  2                     $40.00 per acre for Program Water; and
                                                                  3            3.       Approving the audit report for the fiscal year ended June 30, 2018.
                                                                  4            YOU ARE FURTHER NOTIFIED that a hearing on the above-entitled Petition, and any
                                                                  5   objections thereto, will be held in Courtroom No. 5, Federal Building, 400 South Virginia Street,
                                                                  6   Reno, Nevada, on Monday, June 3, 2019 at 11:00 a.m.
                                                                  7            YOU ARE FURTHER NOTIFIED that any water users or interested persons may examine
                                                                  8   the aforesaid budget, rate of assessment and special assessment and Petition for approval of the
                                                                  9   same, and the said audit report, in the Office of the Clerk of the above-entitled Court at the Federal
                                                                 10   Building, 400 South Virginia Street, Reno, Nevada, and may, if so desired, file written objections to
                                                                      either or any one of them. Said objections must be filed on or before Monday, May 20, 2019, and
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11
                                                                 12   must be served on the same day on counsel for Petitioners.
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13            If no objections are filed by May 20, 2019, the Court may consider vacating the hearing set
                                                                      for June 3, 2019.
                ALLISON MacKENZIE, LTD.




                                                                 14
                                                                 15                        22nd day of
                                                                               DATED this _____              April                   , 2019.
                                                                 16
                                                                 17
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                 18
                                                                      4849-3318-6189, v. 1
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28




                                                                                                                          -2-
